                        UNITED STATES DISTRICT COURT                          D\^"
                        SOUTHERN DISTRICT OF GEORGIA''^'                             .
                                SAVANNAH DIVISION                            F'.' V-O*

 UNITED STATES OF AMERICA                             CR419-180


         V.




 ALICIA NEWTON


                        CONSENT ORDER OF FORFEITURE


      WHEREAS, on November 7, 2019, a federal grand jury sitting in the Southern

District of Georgia returned a two-count Indictment against Defendant Alicia Newton

(hereinafter, the "Defendant") charging a violation of 18 U.S.C. § 1955(h)(Count One -

Conspiracy to Commit Money Laundering), and 21 U.S.C. § 846(Count Two- Conspiracy

to Possession with the Intent to Distribute and to Distribute a Controlled Substance

(Marijuana));

      WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 981(a)(1)(C),

and 28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is derived

from proceeds traceable to a violation of the charged offenses;

      WHEREAS,on March 16, 2020, pursuant to a written plea agreement, Defendant

pled guilty to Count One of the Indictment charging a violation of 18 U.S.C. § 1956(h);

      WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit to the

United States all right, title and interest in any property, real or personal, involved in or

traceable to the charged offense, specifically, (1) $71,087.00 in U.S. Currency, (2) one

Samsung Galaxy S9 Note, and (3) one ZTE flip phone, (collectively, the "Subject

Property"); and
